
	
		II
		Calendar No. 243
		112th CONGRESS
		1st Session
		S. 1930
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Toomey (for himself,
			 Mrs. McCaskill, and
			 Mr. Rubio) introduced the following bill;
			 which was read the first time
		
		
			December 1, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To prohibit earmarks.
	
	
		1.Short titleThis Act may be cited as the
			 Earmark Elimination Act of
			 2011.
		2.Prohibition on
			 earmarks
			(a)Bills and joint
			 resolutions, amendments, amendments between the Houses, and conference
			 reports
				(1)In
			 generalIt shall not be in order in the Senate to consider a bill
			 or resolution introduced in the Senate or the House of Representatives,
			 amendment, amendment between the Houses, or conference report that includes an
			 earmark.
				(2)ProcedureUpon
			 a point of order being made by any Senator pursuant to paragraph (1) against an
			 earmark, and such point of order being sustained, such earmark shall be deemed
			 stricken.
				(b)Conference
			 report and amendment between the Houses procedureWhen the Senate
			 is considering a conference report on, or an amendment between the Houses, upon
			 a point of order being made by any Senator pursuant to subsection (a), and such
			 point of order being sustained, such material contained in such conference
			 report shall be deemed stricken, and the Senate shall proceed to consider the
			 question of whether the Senate shall recede from its amendment and concur with
			 a further amendment, or concur in the House amendment with a further amendment,
			 as the case may be, which further amendment shall consist of only that portion
			 of the conference report or House amendment, as the case may be, not so
			 stricken. Any such motion in the Senate shall be debatable under the same
			 conditions as was the conference report. In any case in which such point of
			 order is sustained against a conference report (or Senate amendment derived
			 from such conference report by operation of this subsection), no further
			 amendment shall be in order.
			(c)WaiverAny
			 Senator may move to waive any or all points of order under this section by an
			 affirmative vote of two-thirds of the Members, duly chosen and sworn.
			(d)Definitions
				(1)EarmarkFor
			 the purpose of this section, the term earmark means a provision or
			 report language included primarily at the request of a Senator or Member of the
			 House of Representatives as certified under paragraph 1(a)(1) of rule XLIV of
			 the Standing Rules of the Senate—
					(A)providing,
			 authorizing, or recommending a specific amount of discretionary budget
			 authority, credit authority, or other spending authority for a contract, loan,
			 loan guarantee, grant, loan authority, or other expenditure with or to an
			 entity, or targeted to a specific State, locality or Congressional district,
			 other than through a statutory or administrative formula-driven or competitive
			 award process;
					(B)that—
						(i)provides a
			 Federal tax deduction, credit, exclusion, or preference to a particular
			 beneficiary or limited group of beneficiaries under the Internal Revenue Code
			 of 1986; and
						(ii)contains
			 eligibility criteria that are not uniform in application with respect to
			 potential beneficiaries of such provision; or
						(C)modifying the
			 Harmonized Tariff Schedule of the United States in a manner that benefits 10 or
			 fewer entities.
					(2)Determination
			 by the SenateIn the event the Chair is unable to ascertain
			 whether or not the offending provision constitutes an earmark as defined in
			 this subsection, the question of whether the provision constitutes an earmark
			 shall be submitted to the Senate and be decided without debate by an
			 affirmative vote of two-thirds of the Members, duly chosen and sworn.
				(e)ApplicationThis
			 section shall not apply to any authorization of appropriations to a Federal
			 entity if such authorization is not specifically targeted to a State, locality
			 or congressional district.
			
	
		December 1, 2011
		Read the second time and placed on the
		  calendar
	
